Citation Nr: 1121516	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Propriety of reduction of compensation effective April [redacted], 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 determination by a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's compensation benefits to 10 percent, effective April [redacted], 2006.  A notice of disagreement was filed in December 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

In October 2009, the Veteran requested that a portion of his compensation be put towards the overpayment created, and that a portion be issued to him in prison.  This correspondence is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA was informed in August 2006 that the Veteran had been incarcerated at a federal penitentiary since February [redacted], 2006, due to the commission of a felony.

2.  Service connection is in effect for post-traumatic stress disorder rated 70 percent disabling; scar, lumbar area, back, rated noncompensably disabling; and, chronic dermatophytosis of hands and feet, rated noncompensably disabling, and the Veteran is in receipt of a total disability evaluation due to unemployability.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation to 10 percent due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of reduction in compensation, the Board notes that there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the Veterans Claims Assistance Act (VCAA) of 2000 is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

As there is no information or evidence which might be developed which could change the operation of the statute, and only legal issues are involved, VA has no obligation under the VCAA, or regulations implementing the VCAA, to assist the Veteran to develop evidence in this matter.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist under the VCAA is not applicable to a matter of statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  A VA letter issued in August 2006 proposed to reduce his benefits due to his incarceration, and in a November 2006 VA letter the Veteran was notified that such reduction was made complete effective April [redacted], 2006.  Such notices clearly provided the information required by § 3.665(a).  The RO also explained that compensation could be restored to the full rate as of the date of release from prison provided notice is received within one year of release; otherwise, benefits cannot be paid prior to the date of receipt of the notice of release.

According to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken. The August 2006 letter informed the Veteran of a proposal to reduce his disability compensation due to his incarceration after a period of 60 days.  This letter also provided the Veteran with a VA form that informed him of his appellate rights.  Based on this evidence, VA has met the requirements for notification under 38 C.F.R. § 3.103.

In his August 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington D.C.  In June 2009, VA sent correspondence to the Veteran informing him that his name had been placed on a list of persons wishing to appear for a hearing before the Board.  In September 2009, VA sent correspondence to the Veteran with regard to his hearing request.  In light of his incarceration, VA requested that the Veteran indicate his release date and informed him that if this date was in the near future his case may be deferred pending a hearing.  The Veteran was informed, however, that action could not be held indefinitely.  In October and December 2009 correspondence from the Veteran, he did not identify his release date and he did not address the hearing request.  In March 2011, the Board requested clarification from the Veteran's representative as to the Veteran's release date from prison and whether he still desired a hearing.  Per April 2011 correspondence, the Veteran's representative was unable to obtain this information.  While a Veteran is generally entitled to a hearing on appeal per 38 C.F.R. § 20.700, it is clear that in this case the Veteran is unable to attend a hearing due to his incarceration and he is not scheduled to be released until 2023.  Thus, the Board will proceed with a decision on the merits.


Criteria & Analysis

The provisions of 38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. § 3.665, create a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person entitled to compensation who is incarcerated in a local, state, or Federal penal institution for a period in excess of sixty days for conviction of a felony shall not be paid such compensation for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a).

In August 2006, VA received information that the Veteran was incarcerated beginning on February [redacted], 2006, in a Federal Correctional Institution in Georgia, for conviction of a felony.  He is now confined at a Federal Correctional Institution in Kentucky.  He is to be confined until January [redacted], 2023, thus to date he is still incarcerated.  

The Veteran is in receipt of a total disability evaluation based on individual unemployability effective May 23, 2001, and service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling; scar, lumbar area, back, rated noncompensably disabling; and, chronic dermatophytosis of hands and feet, rated noncompensably disabling.  Thus, his disability compensation was reduced to 10 percent consistent with 38 U.S.C.A. § 1114(a), effective April [redacted], 2006, the 61st day following his incarceration for conviction of a felony on February [redacted], 2006.  

Withholding of compensation benefits by VA is required when the four criteria provided in the statute are established.  If the veteran is incarcerated, and the incarceration is in a Federal, State, or local penal institution, and the incarceration is in excess of 60 days, and the incarceration is for conviction of a felony, reduction of the payment of a veteran's benefits is required by 38 U.S.C.A. § 5313.  The statute requires reduction in compensation beginning on the 61st day of incarceration for conviction of a felony, regardless of pending or future appeals, or the financial needs of the incarcerated veteran.

The regulation at 38 C.F.R. § 3.665(m) instructs VA to restore to a beneficiary any compensation withheld due to incarceration, if the conviction for which the veteran was incarcerated is later overturned on appeal.  There has been no allegation or evidence that the conviction in this case has been overturned.

The Veteran does not dispute that his circumstances met the criteria set by 38 U.S.C.A. § 5313 for application of the requirement of reduction of his disability compensations benefits.  The Veteran has not disputed that he was convicted of a felony on February [redacted], 2006, and that the conviction caused him to be incarcerated until on or about January [redacted], 2023.

In correspondence from the Veteran, it appears that he understands the basis for reduction of his disability compensation.  The Veteran has submitted written argument that he should have been medically discharged from service due to his PTSD.  The Board does not have jurisdiction of the propriety of his discharge from service nor is such issue relevant to the reduction of his compensation due to his incarcerated status.  Should the Veteran disagree with his discharge from service, he should contact the Department of Defense or the Department of the Army.  The Veteran has requested that a portion of his 10 percent compensation be put towards his overpayment and that he receive a portion of his 10 percent compensation for prison expenses.  The Veteran is currently receiving compensation benefits that he is entitled to pursuant to § 1114(a), and such request has been referred to the RO for appropriate action.  

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, since the facts are not in controversy.  The law is dispositive, and VA is not authorized to disregard that statute.  VA may not continue to pay the Veteran benefits in excess of the rate prescribed by regulation.  The reduction in the Veteran's compensation to 10 percent consistent with 38 U.S.C.A. § 1114(a), based on his incarceration for a felony, was proper, and the Veteran's appeal for restoration of any compensation in excess of this rate while incarcerated must be denied.


ORDER

The reduction of compensation benefits effective April [redacted], 2006, was proper and the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


